Name: 79/720/Euratom: Council Decision of 3 August 1979 approving amendments to the Statutes of the 'Joint European Torus (JET), Joint Undertaking'
 Type: Decision
 Subject Matter: electrical and nuclear industries;  European construction;  Europe
 Date Published: 1979-08-21

 Avis juridique important|31979D072079/720/Euratom: Council Decision of 3 August 1979 approving amendments to the Statutes of the 'Joint European Torus (JET), Joint Undertaking' Official Journal L 213 , 21/08/1979 P. 0009 - 0011 Greek special edition: Chapter 12 Volume 2 P. 0024 Spanish special edition: Chapter 12 Volume 3 P. 0172 Portuguese special edition Chapter 12 Volume 3 P. 0172 ****( 1 ) OJ NO L 151 , 7 . 6 . 1978 , P . 10 . ( 2 ) OJ NO L 242 , 4 . 9 . 1978 , P . 1 . COUNCIL DECISION OF 3 AUGUST 1979 APPROVING AMENDMENTS TO THE STATUTES OF THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' ( 79/720/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 50 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS FOR THE PURPOSES OF IMPLEMENTING THE JET PROJECT THE COUNCIL , BY DECISION 78/471/EURATOM ( 1 ), ESTABLISHED THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' AND ADOPTED THE STATUTES THEREOF ; WHEREAS ON 14 SEPTEMBER 1978 THE EUROPEAN ATOMIC ENERGY COMMUNITY AND THE SWISS CONFEDERATION CONCLUDED THE COOPERATION AGREEMENT IN THE FIELD OF CONTROLLED THERMONUCLEAR FUSION AND PLASMA PHYSICS ( 2 ) PROVIDING FOR THE PARTICIPATION OF SWITZERLAND IN THE JET PROJECT AND ITS ACCESSION TO THE JET JOINT UNDERTAKING ; WHEREAS THE JET COUNCIL HAS APPROVED THE ACCESSION OF SWITZERLAND TO THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' AND THE AMENDMENTS TO THE STATUTES REQUIRED FOR THIS ACCESSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AMENDMENTS TO THE STATUTES OF THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' , ANNEXED TO THIS DECISION , ARE HEREBY APPROVED . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 3 AUGUST 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY **** ANNEX THE STATUTES OF THE ' JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ' SHALL BE AMENDED AS FOLLOWS : 1 . THE FOLLOWING PARAGRAPH IS INSERTED IN ARTICLE 1.3 AFTER ' THE NATIONAL SWEDISH BOARD FOR ENERGY SOURCE DEVELOPMENT ( HEREINAFTER REFERRED TO AS " THE BOARD " ) ' : ' THE SWISS CONFEDERATION ( HEREINAFTER REFERRED TO AS " SWITZERLAND " ), ' . 2 . ARTICLES 4.1.1 AND 4.1.2 ARE REPLACED BY THE FOLLOWING : ' 4.1.1 . THE MEMBERS OF THE JOINT UNDERTAKING SHALL BE REPRESENTED IN THE JET COUNCIL AS FOLLOWS , THE VOTE OF EACH PAIR OF REPRESENTATIVES BEING WEIGHTED AS INDICATED : // REPRESENTING // NUMBER OF REPRESENTATIVES // WEIGHTING OF VOTE // EURATOM // 2 // 5 // BELGIUM // 2 // 2 // CNEN AND CNR JOINTLY // 2 // 5 // CEA // 2 // 5 // RISOE // 2 // 2 // IRELAND // 2 // 1 // LUXEMBOURG // 2 // 1 // IPP AND KFA JOINTLY // 2 // 5 // BOARD // 2 // 2 // SWITZERLAND // 2 // 2 // FOM // 2 // 2 // AUTHORITY // 2 // 5 // 4.1.2 . FOR THEIR ADOPTION , ACTS OF THE JET COUNCIL SHALL REQUIRE AT LEAST 26 VOTES IN FAVOUR . ' 3 . THE FIRST SENTENCE OF ARTICLE 16.1.4.1 IS REPLACED BY THE FOLLOWING : ' THE COMMISSION WILL , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 13 OF THE EURATOM TREATY AND SUBJECT TO THE CONDITIONS CONTAINED THEREIN , COMMUNICATE THE REPORTS REFERRED TO IN POINT 16.1.3 TO THE MEMBER STATES , TO PERSONS AND UNDERTAKINGS ( AS DEFINED IN ARTICLE 196 OF THAT TREATY ), TO THE GOVERNMENTS OF SWEDEN AND SWITZERLAND AS WELL AS TO PERSONS AND UNDERTAKINGS ESTABLISHED ON THEIR TERRITORIES . ' 4 . THE FIRST SENTENCE OF ARTICLE 16.2.3 IS REPLACED BY THE FOLLOWING : ' UNDER THE PATENT APPLICATIONS AND PATENTS REFERRED TO IN POINT 16.2.1 , THE COMMISSION MAY , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 12 OF THE EURATOM TREATY AND SUBJECT TO THE CONDITIONS CONTAINED THEREIN , GRANT ON REQUEST NON-EXCLUSIVE LICENCES TO THE MEMBER STATES OF EURATOM , TO PERSONS AND UNDERTAKINGS ( AS DEFINED IN ARTICLE 196 OF THAT TREATY ), TO THE GOVERNMENTS OF SWEDEN AND SWITZERLAND AS WELL AS TO PERSONS AND UNDERTAKINGS ESTABLISHED ON THEIR TERRITORIES . '